August10, 2010 U.S. Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C.20549 Re: SP Bancorp, Inc. Registration Statement on Form S-1 File No. 333-167967 Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of the Rules and Regulations of the Securities and Exchange Commission promulgated under the Securities Act of 1933, as amended, we hereby join SP Bancorp, Inc. (the “Company”) in requesting that the Company’s above-referenced Registration Statement on Form S-1, as amended, be accelerated so that it will become effective on August 12, 2010, at 12:00 noon, or as soon thereafter as practicable. Sincerely, SANDLER O’NEILL & PARTNERS, L.P. By: Sandler O’Neill & Partners Corp., the sole general partner By: /s/ Christopher S. Hooper Christopher S. Hooper An Officer of the Corporation
